
	
		II
		110th CONGRESS
		1st Session
		S. 1337
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Kerry (for himself,
			 Mr. Smith, Mr.
			 Kennedy, and Mr. Domenici)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security Act to provide
		  for equal coverage of mental health services under the State Children's Health
		  Insurance Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children's Mental Health Parity
			 Act.
		2.Parity for
			 mental health services in SCHIP
			(a)Assurance of
			 paritySection 2103(c) of the Social Security Act (42 U.S.C.
			 1397cc(c)) is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting
			 after paragraph (4), the following:
					
						(5)Mental health
				services parity
							(A)In
				generalIn the case of a State child health plan that provides
				both medical and surgical benefits and mental health or substance abuse
				benefits, such plan shall ensure that the financial requirements and treatment
				limitations applicable to such mental health or substance abuse benefits are no
				more restrictive than the financial requirements and treatment limitations
				applied to substantially all medical and surgical benefits covered by the
				plan.
							(B)Deemed
				complianceTo the extent that a State child health plan includes
				coverage with respect to an individual described in section 1905(a)(4)(B) and
				covered under the State plan under section 1902(a)(10)(A) of the services
				described in section 1905(a)(4)(B) (relating to early and periodic screening,
				diagnostic, and treatment services defined in section 1905(r)) and provided in
				accordance with section 1902(a)(43), such plan shall be deemed to satisfy the
				requirements of subparagraph
				(A).
							.
				(b)Conforming amendmentsSection 2103 of such Act (42 U.S.C. 1397cc)
			 is amended—
				(1)in subsection (a), in the matter preceding
			 paragraph (1), by striking subsection (c)(5) and inserting
			 paragraphs (5) and (6) of subsection (c); and
				(2)in subsection
			 (c)(2), by striking subparagraph (B) and redesignating subparagraphs (C) and
			 (D) as subparagraphs (B) and (C), respectively.
				(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007.
			
